DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1 and 2 are amended.  Claims 1-10 are pending.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the magnification optical system is disposed to bring the beam diameter in the fast axis direction after transmission through the collimator equal to an outer diameter of the package or equal to a center-to-center distance between two of the laser diode devices adjacent to each other.

Claims 2-10 are allowable as being dependent on claim 1.

The closest available prior art Kuchibhotla et al. (US PG Pub. 20120257387) discloses a light source apparatus (apparatus 10 of fig. 1A and 1B), comprising:  a light emitter having a plurality of laser diode devices (six diode-laser bar stacks 18) and packages to hold the respective laser diode devices (first module 44 of figs. 5 and 6); a collimator (fast-axis and slow-axis collimating arrangement 16 of figs. 1A and 1B) disposed on an optical path of a laser beam emitted from each of the laser diode devices (para. 0029; Apparatus 10 includes six diode-laser bar stacks 18 with a fast-axis and slow-axis collimating arrangement 16 associated with each diode-laser bar stack); a focusing lens (focusing lens 38 of figs. 1A,1B, 5 and 6) disposed on a downstream side in a direction of an optical axis of each of the laser diode devices relative to the collimator and configured to condense the laser beams (illustrated in figs 1A,1B, 5 and 6); and a magnification optical system (lenses 32 and 34 of the beam-expanders of figs. 5 and 6) disposed between the collimator (16) and the focusing lens (38) to bring a beam diameter in a slow axis direction of the laser beam passed through the collimator close to a beam diameter in a fast axis direction (para. 0035; The negative lenses 32 are aligned in the slow-axis direction and in this example are formed in an array 33 thereof Similarly lenses 34 are aligned in the slow-axis direction and formed into an array 35 thereof As the lenses are cylindrical, each telescope expands a beam in the slow-axis only leaving the fast-axis dimension of the beam unchanged); however, Kuchibhotla fails to teach or render obvious wherein the magnification optical system is disposed to bring the beam diameter in the fast axis direction after transmission through the collimator equal to an outer diameter of the package or equal to a center-to-center distance between two of the laser diode devices adjacent to each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        26 May 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882